UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1835


In re: TERRANCE SYKES,

                Petitioner.



                 On Petition for Writ of Mandamus.
                       (7:13-cv-00207-SGW-RSB)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terrance Sykes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terrance       Sykes       petitions       for     a    writ       of     mandamus

seeking an order directing the district court to consider his

various      filings    as    he    captioned       them,      grant       the   relief        they

request, and enter an appealable final order.                              We conclude that

Sykes is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary          circumstances.             Kerr    v.    United        States

Dist.     Court,      426    U.S.        394,   402     (1976);       United          States     v.

Moussaoui,      333    F.3d    509,       516-17       (4th    Cir.    2003).           Further,

mandamus      relief    is    available         only    when    the    petitioner          has   a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                            Mandamus may not be

used as a substitute for appeal.                       In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

              The district court has already entered a final order

from which Sykes may attempt to appeal and the remainder of the

relief sought by Sykes is not available by way of mandamus.

Accordingly,        although        we    grant     leave       to    proceed         in   forma

pauperis,      we     deny    the    petition       for       writ    of    mandamus.            We

dispense      with     oral     argument         because       the     facts      and      legal




                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3